 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.1 Filed 12/08/20 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DOUGLAS McBRIDE,                                      Case No.
                                                      Hon.
                  Plaintiff,
v.

MICHIGANDERS FOR QUALITY
EDUCTION and CONNECTIONS
EDUCATION, LLC,

                  Defendants.

 Adam M. Taub (P78334)
 Croson, Taub, & Michaels, PLLC
 Attorney for Plaintiff
 117 N. First St., Ste 111
 Ann Arbor, MI 48104
 (734) 519-0872
 ataub@ctmlawyers.com

           COMPLAINT AND DEMAND FOR TRIAL BY JURY

                  There is no other pending or resolved civil
                  action arising out of the transactions or
                  occurrences alleged in the Compliant.

      Plaintiff Douglas McBride, by and through his attorneys, Croson, Taub, &

Michaels, PLLC, hereby alleges as follows:

                 PARTIES, JURISDICTION, AND VENUE

      1.    This is an action for disability discrimination in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and

Michigan’s Persons with Disabilities Civil Rights Act (“PWDCRA”), MCL §
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.2 Filed 12/08/20 Page 2 of 14




37.1101, et seq., and retaliation in violation of MCL § 37.1602.

      2.     Plaintiff, Douglas McBride, is an individual residing in the City of

Livonia, Michigan in Wayne County.

      3.     Defendant, Michiganders for Quality Education, is a domestic non-

profit corporation with a registered business address in Grand Rapids, Michigan.

      4.     Defendant, Connections Education LLC, is a foreign limited liability

company with a registered business address in Plymouth, Michigan.

      5.     Defendants operate a public school academy called Lighthouse

Connections Academy in Troy, Michigan located in the Eastern District of

Michigan.

      6.     Defendant Michiganders for Quality Education oversees the school’s

operations while Connections Education LLC provides the school’s educational

program and other services.

      7.     At all times relevant hereto, Plaintiff performed work for Defendants at

the Lighthouse Connections Academy in the Eastern District of Michigan.

      8.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question jurisdiction); 28 U.S.C. § 1343(a)(4) (jurisdiction over civil rights claims);

and 28 U.S.C. § 1332 (diversity jurisdiction).

      9.     This Court also has supplemental jurisdiction pursuant to 28 U.S.C. §

1367 over Plaintiff’s state law claims. The pendant claims are part of the same case


                                          2
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.3 Filed 12/08/20 Page 3 of 14




or controversy. They do not substantially predominate. They do not raise novel or

complex issues. Therefore, exercise of jurisdiction is proper.

       10.    Venue is proper in this Court because Defendants obligated themselves

to Plaintiff within the Eastern District of Michigan, Plaintiff was employed by

Defendants within the Eastern District of Michigan, and the actions giving rise to

this lawsuit occurred within the Eastern District of Michigan.

       11.    Defendants are an employer and Plaintiff is an employee within the

meaning of the ADA and the PWDCRA.

       12.    Plaintiff filed a timely charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging discrimination on the

basis of his disability.

       13.    Plaintiff’s charge was within 300 days of the commission of the

unlawful employment practices alleged in this claim.

       14.    Plaintiff received his notice of right to sue, and he has filed this

complaint within ninety (90) days of receiving his notice of rights.

                            STATEMENT OF FACTS

       15.    Plaintiff began working for Defendants in or about August 2019 as a

Science Teacher.

       16.    Defendants jointly operate a charter school academy, which offers

students the ability to learn via live remote instruction conducted over the internet.


                                          3
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.4 Filed 12/08/20 Page 4 of 14




Students, however, are not required to attend lessons live and are permitted to watch

the lessons at their own convenience.

       17.    As a Science Teacher with Defendants, Plaintiff taught science courses

remotely to middle school and high school students.

       18.    At all times relevant hereto, Plaintiff performed his job diligently and

competently and was well-qualified for the positions he held.

       19.    Plaintiff suffers from Attention Deficit Hyperactivity Disorder

(“ADHD”) and takes medication to treat the condition.

       20.    As a result of his disability, Plaintiff has difficulty concentrating, issues

with time-management, problems with organization, and other impairments to major

life activities like work.

       21.    Thus, early in Plaintiff’s employment with Defendants, he was

overwhelmed with organizing all of the policies, procedures, training materials,

important links and pathways, and daily tasks of his job.

       22.    To combat these issues, Plaintiff attempted to perform the essential

functions of his job without an accommodation. He printed all of his work, put it in

a binder, flagged common tasks, added tasks to his calendar and wrote out his own

pathways to accomplish each one. He also started seeing a counselor to help manage

the executive functioning part of his job, which included mindfulness exercises to

improve these areas.


                                            4
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.5 Filed 12/08/20 Page 5 of 14




      23.      Despite these efforts, Plaintiff continued to struggle with some aspects

of his work.

      24.      On or about November 5, 2019, Plaintiff informed Defendants of his

disability and made a formal request for reasonable accommodations to allow him

to perform the essential functions of his job.

      25.      These reasonable accommodations included an electronic alert when

meetings were beginning to allow Plaintiff to perform work functions without him

losing track of time and missing meetings and a weekly review of his calendar with

a supervisor to ensure that he stayed organized and performed all weekly tasks.

      26.      Defendants required that Plaintiff submit medical documentation

supporting the need for accommodations by November 18, 2019.

      27.      Plaintiff made an appointment with his doctor to allow him to provide

medical documentation within the given timeframe.

      28.      On November 11, 2019, however—before Plaintiff was able to submit

the medical documentation, Defendants terminated Plaintiff’s employment.

      29.      Defendants terminated Plaintiff because of his disability and in

retaliation for his request for a reasonable accommodation.

      30.      Defendants claimed that they terminated Plaintiff because of alleged

policy violations.




                                           5
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.6 Filed 12/08/20 Page 6 of 14




      31.      But other similarly-situated, non-disabled teachers engaged in the same

conduct without consequence.

      32.      Furthermore, Plaintiff had specifically requested assistance from his

supervisor regarding the issues that allegedly led to his termination, and Plaintiff

was not provided any support.

      33.      Thus, this stated reason for termination was mere pretext for

discrimination and retaliation.

                              COUNT I
               DISCRIMINATION IN VIOLATION OF THE ADA

      34.      Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

      35.      Plaintiff has a disability as defined by the Americans with Disabilities

Act, to-wit:

            a. a mental impairment, which substantially limits one or more of his
               major life activities, including, but not limited to, his ability to work
               and engage in the daily activities of life; and/or
            b. a record of such physical impairment.

      36.      Plaintiff is a qualified individual with a disability as defined by the

ADA, to-wit: Plaintiff, with or without reasonable accommodation, is able to

perform the essential functions of his employment duties with Defendants.




                                            6
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.7 Filed 12/08/20 Page 7 of 14




      37.    Defendants perceived and/or regarded Plaintiff as having a disability.

Plaintiff was therefore regarded as having a disability under 42 U.S.C. §

12102(1)(C).

      38.    Plaintiff was entitled to and requested a reasonable accommodation (i.e.

an electronic meeting alert and a weekly calendar meeting), which Defendants

denied without engaging in the interactive process.

      39.    Plaintiff was well-qualified and able to perform the essential functions

of his duties with or without the requested accommodation, but Defendants instead

terminated Plaintiff’s employment.

      40.    Defendants discriminated against Plaintiff on account of his real and

perceived disabilities in violation of the ADA, 42 U.S.C. § 12112, by and through

their agents, servants, and/or employees, by acts including, but not limited to

terminating Plaintiff’s employment and denying him a reasonable accommodation.

      41.    Defendants’ actions in violation of the ADA were willful.

      42.    Plaintiff’s disabilities were the motivating and/or but for cause of

Defendants’ actions in violation of the ADA.

      43.    As a direct and proximate result of Defendants’ violation of the ADA,

Plaintiff has suffered emotional and physical distress, mental and physical anguish,

loss of reputation, humiliation and embarrassment and the physical effects associated

therewith, and will so suffer in the future.


                                               7
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.8 Filed 12/08/20 Page 8 of 14




       44.      As a further direct and proximate result of Defendants’ violation of the

ADA, Plaintiff has been placed in financial distress and has suffered a loss of earnings

and benefits, and a loss of and impairment of his earning capacity and ability to work,

and will so suffer in the future; he has been required to employ the services of an

attorney to bring this lawsuit and will suffer additional damages in the future.

                                   COUNT II
                  DISABILITY DISCRIMINATION IN VIOLATION OF
                                 THE PWDCRA

       45.      Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

       46.      At all times relevant hereto, Plaintiff was an employee and Defendants

were an employer as defined by Michigan’s Persons with Disabilities Civil Rights

Act.

       47.      Plaintiff has a disability as defined by the PWDCRA, to-wit:

             a. a determinable mental characteristic which may result from congenital
                condition of birth or functional disorder, to wit: ADHD;

             b. which substantially limit one or more of his major life activities,
                including, but not limited to: his ability to work and engage in the daily
                activities of life;

             c. which is unrelated to Plaintiff’s ability to perform the duties of his job
                or position, to-wit: with or without an accommodation, Plaintiff’s
                disability does not prevent him from performing the duties of his job or
                position; and/or

             d. a record of such determinable physical characteristic.



                                             8
 Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.9 Filed 12/08/20 Page 9 of 14




      48.    Defendants perceived and/or regarded Plaintiff as having a mental

disability. Plaintiff was therefore regarded as having a disability under MCL §

37.1103(d)(ii).

      49.    Defendants discriminated against Plaintiff on account of his real and

perceived disability in violation of PWDCRA, MCL § 37.1102(1), by acts including,

but not limited to: failing to provide Plaintiff with reasonable accommodation for

his disability and/or terminating Plaintiff.

      50.    Defendants’ actions in violation of the PWDCRA were willful.

      51.    Plaintiff’s disabilities were the motivating and/or but for cause of

Defendants’ actions in violation of the PWDCRA.

      52.    As a direct and proximate result of Defendants’ violation of the

PWDCRA, Plaintiff has suffered depression, emotional and physical distress, mental

and physical anguish, loss of reputation, humiliation and embarrassment and the

physical effects associated therewith, and will so suffer in the future.

      53.    As a further direct and proximate result of Defendants’ violation of the

PWDCRA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of her earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.


                                           9
Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.10 Filed 12/08/20 Page 10 of 14




                                  COUNT III
                  RETALIATION IN VIOLATION OF THE PWDCRA

      54.    Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

      55.    As stated above, Plaintiff has a disability as defined by Michigan’s

Persons with Disabilities Civil Rights Act.

      56.    Defendants perceived and/or regarded Plaintiff as having a mental

disability. Plaintiff was therefore regarded as having a disability under MCL §

37.1103(d)(ii).

      57.    Defendants retaliated against Plaintiff for his request for a reasonable

accommodation in violation of the PWDCRA, MCL § 37.1602, by and through their

agents, servants, and/or employees, by acts including, but not limited to terminating

Plaintiff’s employment.

      58.    Defendants’ actions in violation of the PWDCRA were willful.

      59.    Plaintiff’s request for a reasonable accommodation was the motivating

and/or but for cause of Defendants’ actions in violation of the PWDCRA.

      60.    As a direct and proximate result of Defendants’ violation of the

PWDCRA, Plaintiff has suffered emotional and physical distress, mental and physical

anguish, loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.




                                           10
Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.11 Filed 12/08/20 Page 11 of 14




      61.    As a further direct and proximate result of Defendants’ violation of the

PWDCRA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of her earning capacity and ability

to work, and will so suffer in the future; he has been required to employ the services

of an attorney to bring this lawsuit and will suffer additional damages in the future.

                              RELIEF REQUESTED

      WHEREFORE, Plaintiff, DOUGLAS McBRIDE, requests that this Court

enter the following relief:

   a. Declare the practices and actions of Defendant as unlawful employment
      practices in violation of the ADA and the PWDCRA;

   b. Compensatory damages for monetary and non-monetary loss in whatever
      amount he is found to be entitled;

   c. Exemplary damages in whatever amount he is found to be entitled;

   d. Punitive damages in whatever amount he is found to be entitled;

   e. A judgment for lost wages and benefits, past and future, in whatever amount
      he is found to be entitled;

   f. An order of this Court reinstating Plaintiff to the position he would have if
      there had been no wrongdoing by Defendant;

   g. An injunction of this Court prohibiting any further acts of discrimination by
      Defendant;

   h. An award of interest, costs and reasonable attorney fees; and

   i. Whatever other equitable relief this Court finds appropriate.




                                           11
Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.12 Filed 12/08/20 Page 12 of 14




                                   Respectfully Submitted,
                                   CROSON, TAUB, & MICHAELS, PLLC


                                   /s/ Adam M. Taub__________
                                   Adam M. Taub (P78334)
                                   Attorney for Plaintiff
                                   117 N. First St., Ste 111
                                   Ann Arbor, MI 48104
                                   (734) 519-0872
                                   ataub@ctmlawyers.com

Dated: December 8, 2020




                                    12
Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.13 Filed 12/08/20 Page 13 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DOUGLAS McBRIDE,                                    Case No.
                                                    Hon.
                     Plaintiff,
v.

MICHIGANDERS FOR QUALITY
EDUCTION and CONNECTIONS
EDUCATION, LLC,

                     Defendants.

 Adam M. Taub (P78334)
 Croson, Taub, & Michaels, PLLC
 Attorney for Plaintiff
 117 N. First St., Ste 111
 Ann Arbor, MI 48104
 (734) 519-0872
 ataub@ctmlawyers.com

                          DEMAND FOR TRIAL BY JURY

       NOW COMES Plaintiff, DOUGLAS McBRIDE, by and through his

attorneys, CROSON, TAUB, & MICHAELS, PLLC, and hereby demands a trial by

jury, for all issues so triable.
Case 3:20-cv-13225-RHC-DRG ECF No. 1, PageID.14 Filed 12/08/20 Page 14 of 14




                                   Respectfully Submitted,
                                   CROSON, TAUB, & MICHAELS, PLLC


                                   /s/ Adam M. Taub__________
                                   Adam M. Taub (P78334)
                                   Attorney for Plaintiff
                                   117 N. First St., Ste 111
                                   Ann Arbor, MI 48104
                                   (734) 519-0872
                                   ataub@ctmlawyers.com

Dated: December 8, 2020




                                     2
